The opinion of the court was delivered by
The Chief Justice.
The rule with respect to the particularity requisite in the statement of the acts of adultery in a bill for divorce, was stated with precision by Chancellor Green, in the case of Marsh v. Marsh, 1 C. E. Green 391. The formula there prescribed is that the pleading should state the time when, the place where, and the person, if known, with whom the offence was committed, and that in laying the time, the month and year should be stated, but that the day need not be particularized. With regard to place, the judgment cited shows that it need not be further described than as a city within a designated state.
This method of description accords, I think, with that adopted in most of the courts of this country, and is also in harmony with the practice as it has generally prevailed in this state. Its requirement in point of specification is, at least, as ample as the present rule of' practice in the English ecclesiastical courts. All that is stated in this respect, in that tribunal, in the petition to the Ordinary, is- that the defendant, on a day and year named, “ and other days between that day and ” a day named, did, “ at , in the county of , commit adultery ” with a person described by name, if known. 2 Bishop on Mar. and Div., § 783.
It is manifest that to exact of the pleader greater circumstantiality than that in laying the offence in the bill, would result in no practical advantage to. the defendant. If the days were required to be stated, still there could be no restriction as to their number; and by a mere enumeration of each day in each month, the requisition would be, for all practical purposes, nullified. Nor is there, when we take into account the mode in which, in this state, testimony is taken in a suit in equity, any danger that the defendant, owing to this gen*666eral statement of the misconduct charged upon him, will be put to inconvenience or taken by surprise. In our practice, the complainant • makes his case by his witnesses, and when he has finished, ample time is afforded the defence to meet the case so advanced. The rule as above stated has the attestation of authority and experience in its favor.
It will then, from this point of view, be perceived that most of the charges of criminality contained in this bill are described with sufficient fullness and precision. They are particularized by a reference to the month, year, place, and person. This, as has been above shown, is all that is required. But, among these charges are interplaced others which are not, in any respect, circumscribed with respect to time. The charge, in these instances, is that the defendant committed the offence at “ divers other times.” It is obvious, therefore, that this class of criminations is not. limited in time, and the consequence is, they cover the whole of the married life of the parties. Such a generality of averment falls within the condemnation of the case of Marsh v. Marsh, already cited, and if the demurrer had been confined to these particular charges, I should have thought it sustainable. But such is not the case, for it applies not only to these particular allegations, but to all the other allegations of misconduct, and in its- last clause is directed even against the entire equity of the bill. The demurrer, therefore, is too broad; it embraces that which is good in pleading, as well as that Avhicli is bad, and, according to the established rule, being bad in part, it is bad in toto, and cannot be sustained.
The decree should be affirmed, with costs.
Decree unanimously affirmed.